[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________            FILED
                                                  U.S. COURT OF APPEALS
                               No. 11-13374         ELEVENTH CIRCUIT
                           Non-Argument Calendar        APRIL 17, 2012
                         ________________________        JOHN LEY
                                                           CLERK
                      D.C. Docket No. 1:10-cv-24482-AJ


GREGORY O’NEIL HENDERSON,

                                                          Plaintiff-Appellant,

                                     versus

ALLEN DAVIS,
Correctional Probation Supervisor,
ELIZABETH MANGER,
Correctional Probation Supervisor,
KIMBERLY MAY,
Correctional Probation Supervisor,
LATRENDA SMALL,
Parole Examiner,

                                                          Defendants-Appellees.

                        __________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (April 17, 2012)
Before TJOFLAT, EDMONDSON and BLACK, Circuit Judges.

PER CURIAM:

       Gregory O’Neil Henderson appeals the district court’s dismissal of his 42

U.S.C. § 1983 civil rights action for failure to state a claim pursuant to 28 U.S.C.

§ 1915(e)(2)(B). He contends the district court improperly dismissed his amended

complaint pursuant to Heck v. Humphrey, 512 U.S. 477 (1994), because the

district court misconstrued it as an attack upon the revocation of his Florida state

conditional release. After review,1 we affirm the district court.

       A state prisoner may not bring a damages claim pursuant to 42 U.S.C.

§ 1983, wherein success would logically contradict the underlying reason for his

incarceration. Heck, 512 U.S. at 487. “Thus, when a state prisoner seeks damages

in a § 1983 suit, the district court must consider whether a judgment in favor of the

plaintiff would necessarily imply the invalidity of his conviction or sentence; if it

would, the complaint must be dismissed . . . .” Id.

       Henderson’s success in his civil rights action alleging the defendants

conspired to commit perjury and violate his rights under the Fifth, Eighth and

Fourteenth Amendment would logically contradict the revocation of his



       1
         We review de novo a district court’s dismissal for failure to state a claim pursuant to 28
U.S.C. § 1915(e)(2)(B). Mitchell v. Farcass, 112 F.3d 1483, 1489-90 (11th Cir. 1997).

                                                 2
conditional release. Furthermore, his requests for monetary damages were directly

attributable to the revocation of his conditional release and re-incarceration, and

therefore barred by Heck. Accordingly, Heck bars these claims, and the district

court did not err in dismissing them pursuant to 28 U.S.C. § 1915(e)(2)(B).

       However, Henderson’s success on his Fourth Amendment claim, that the

search and seizure at his residence by parole officers was unconstitutional, would

not necessarily contradict the revocation of his conditional release. While the

information gathered during the search served as the basis for the revocation of his

conditional release, that evidence was admissible at the revocation hearing

regardless of the constitutionality of the search due to the inapplicability of the

exclusionary rule to conditional release revocation hearings. See Pa. Bd. of Prob.

& Parole v. Scott, 524 U.S. 357, 364 (1998) (explaining while courts generally

exclude material gathered in violation of the Fourth Amendment, the exclusionary

rule does not apply in state parole revocation hearings to exclude evidence

obtained in violation of the Fourth Amendment). Regardless, the district court did

not err in dismissing his Fourth Amendment claim because it was untimely

submitted more than four years after the date upon which it accrued.2 See Fla.



       2
          We may affirm a district court’s decision on any ground supported by the record.
Bircoll v. Miami-Dade Cnty., 480 F.3d 1072, 1088 n.21 (11th Cir. 2007).

                                               3
Stat. § 95.11(3)(p); Burton v. City of Belle Glade, 178 F.3d 1175, 1188 (11th Cir.

1999) (stating § 1983 actions commenced in Florida are governed by the four-year

residual state statute of limitations).

      Thus, we affirm the district court’s dismissal of Henderson’s civil action.

      AFFIRMED.




                                          4